        Case 4:19-cv-40086-TSH Document 41 Filed 11/26/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



Performance Trans, Inc., et al,
                             Plaintiffs,
                                                             CIVIL ACTION
             v.
                                                             NO. 19-40086-TSH
General Star Indemnity Company,
                          Defendant,



                                    JUDGMENT


HILLMAN, D. J.


      In accordance with the Court's Order dated 11/25/19, granting defendant’s

motion for summary judgment in the above-entitled action, it is hereby ORDERED:

                   Judgment for the        Defendant




                                                       By the Court,


      11/26/19                                         /s/ Martin Castles
       Date                                            Deputy Clerk
